Title: To George Washington from James Keith, 8 April 1793
From: Keith, James
To: Washington, George

 

Sir
Alexandria [Va.] April 8th 1793

When Mr Dandridge mentioned the propositions of Mr Wilson to me on Saturday, I understood that the proposition was to cancel absolutely the Interest during the War. This I was clearly of the Opinion that your Excellency coud not by any means accede to. The proposition as really made by Mr Wilson only tends to keep the Business in a State of Suspence. When the Judgments were obtained in May last, I then, in the most earnest manner, requested Messrs Montgomerie & Wilson, if they proposed to contest the Interest during the War, to take the proper Measures to bring that point immediately before the Chancellor. This they both promised to do. In October, finding that no Steps had then been taken, I again applyed to Mr Wilson and renewed the Request I had formerly made. he assured me that he woud not defer it any longer. As no Measures have yet been taken I am strongly inclined to beleive that they have not any serious Intention of applying to the Chancellor—I applyed to Colo. Simms to order the Executions some time ago. I called upon him this Morning to know whether he had received them, and find that the Clerk has neglected to send them up, he promised me to write by Stage tomorrow for them—as soon as they come to hand I will give the Credits and send them to the Sherif—I find upon taking a Reveiw of the different Accounts that the smaller Judgment is for two hundred and odd pounds more than due I am at a loss to account for the Error. Colo. Hooe is at present out of Town, before any further payments are made to him, I think it will be necessary for your Excellency to have some Conversation with him relative to a Claim of a Mr Giles against the Estate of Colo. John Colvill. This Claim, it appears by Letters from Lord Tankerville, has been discharged by him but no Voucher has been transmitted to support the payment. As soon as Colo. Hooe returns to Town, I will mention this to him, and we will wait upon your Excellency to have that part of the Business put upon a proper footing. I am with Respect your Excellency’s Most Obedt hble Servt

Ja. Keith


the Judgment is I find for the amount of the Bond. I mentioned on Saturday to Mr Dandridge, that the Claim was for a thousand

pounds more—Speaking at that time from memory only, it was the Ballance, as struck by the Gent. who settled the Accounts, which at that time occurred to me, a thousand pounds of which was paid by the Trustees, and their Bond taken for the Ballance.


J.K.
